               United States District Court
                                  WESTERN DISTRICT OF MISSOURI

UNITED STATES OF AMERICA                                    COUNT ONE: Drug User in Possession of a
                                                            Firearm
        V.                                                  18 U.S.C. §§ 922(g)(3) and 924(a)(2)
                                                            NMT IO years' imprisonment
MATTHEW E. MADDEN                                           NMT $250,000 fine
[DOB: 09/05/1997] ,                                         NMT 3 years' supervised release
                                                            Class C felony

                                                            $100 Mandatory Special Assessment Each Count

                                                            CRIMINAL COMPLAINT
                                                            Case Number: 20-MJ-00047-SWH

       I, the undersigned complainant being duly sworn, state the following is true and correct to the best of my
knowledge and belief:
                                                COUNT ONE
       On or about June 02, 2020, in the Western District of Missouri, the defendant, MATTHEW E.
MADDEN, defendant herein, being an unlawful user of, or addicted to a controlled substance, i.e. marijuana, as
defined in Title 21 United States Code, Section 802, did knowingly possess a firearm, to wit: a Glock 22, .40
caliber semi-automatic handgun, bearing serial number LPB941, and the firearm was in and affecting interstate
commerce. All in violation of Title 18, United States Code, Sections 922(g)(3) and 924(a)(2)
       I further state that I am Detective Daniel Frazier of the Kansas City Police Department a
complaint is based on the following facts:
       (See attached Affidavit)
Continued on the attached sheet and made a part hereof:    . Yes

                                                                                                   · ~s1~0
                                                           Daniel Frazier,
                                                           Kansas City Police Department
Sworn to before me and subscribed in my presence,
    By telephone.
         June 4, 2020                               at
Date

Honorable Sarah W. Hays, U.S. Magistrate Judge
Name and Title of Judicial Officer



                 Case 4:20-cr-00121-BCW Document 1 Filed 06/04/20 Page 1 of 1
